Title: Board of War Resolutions, 15 August 1777
From: Adams, John,Continental Congress, Board of War
To: 


     
      
       15 August 1777
      
     
     Resolved that a Copy of that Part of Coll Richardson’s Letter which relates to Thomas Cockayne and George Walton and Thos Lightfoot of Sussex County in the State of Delaware be transmitted to Governor President McInlay, and that the GovernorPresidt he be desired forthwith to take order for the Apprehension and Confinement of the said Cockayne and Walton, and Lightfoot and that Coll Richardson be ordered to afford every assistance in his Power to Governor President McInlay and the officers whom he shall employ in this necessary Service.
     Resolved that Peter and Burton Robinson be remanded to the Delaware State, whenever Governor Presidt McInlay shall order or request it.
    